Citation Nr: 1125713	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  07-23 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Philadelphia, Pennsylvania




THE ISSUES

1.  Entitlement to an initial evaluation higher than 70 percent for the service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for traumatic brain injury (TBI), to include cognitive impairment.




REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty from April 1988 to February 1989, February 1991 to July 1995, and from June 2004 to May 2005.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2006 and January 2009 rating decisions issued by the RO.

The Veteran requested a hearing in his May 2007 VA Form 9.  The hearing was scheduled for April 28, 2011, and the Veteran was notified, but failed to report.  

To the Board's knowledge, the Veteran has offered no explanation as to why he was unable to appear for the scheduled hearing and has since made no request for another hearing.  Accordingly, unless otherwise notified, the Board will proceed as if the Veteran's hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2010).  

During the course of the appeal, the RO has increased the rating for the service-connected PTSD to 70 percent.   

As the Veteran is presumed to be seeking the maximum benefit allowed by law and regulation, it follows that his claim remains in controversy as less than the maximum benefit available has been awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).

In an April 2008 decision, the RO assigned a temporary total rating, effective from January 17, 2008 to May 31, 2008, based on a period of hospitalization over 21 days.  Subsequently, the RO assigned an evaluation of 70 percent for PTSD, beginning on June 1, 2008.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

Throughout the course of this appeal, the Veteran has claimed that his service-connected PTSD warrants a higher evaluation.  He has explained that he is unable to work due to his inability to concentrate and due to his constant flashbacks and bad memories of his military service.  During his VA inpatient treatment, he was found to have a diagnosis of a cognitive impairment, in addition to his service-connected PTSD.  

The Veteran had previously attributed many of symptoms of loss of concentration and memory loss to his PTSD.  The medical evidence, including the November 2008 VA examination, now shows that PTSD alone could not cause the significant language-related and visuoperceptual and visuospatial processing deficits.  

The Board finds that the Veteran has long expressed that his mental illnesses as a whole, whether organic or psychological in nature, are related to his military service and warrant a higher evaluation.  

Therefore, the claim of service connection for TBI is inherently linked to the claim for increased and must be addressed in this appeal.  

The claims file does not show that the RO has issued a Statement of the Case (SOC) addressing the issue of service connection for traumatic brain injury, to include cognitive impairment.  

When a claimant has filed an NOD and there is no SOC on file for those issues, the Board must remand, not refer, the issues to the RO for issuance of an SOC. Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).

In addition, the Veterans Claims Assistance Act of 2000 specifically provides that the duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d).

The Veteran was last afforded a VA psychiatric examination for PTSD in June 2007.  Since that time the Veteran received VA inpatient treatment for several months from January to May of 2008.  A new examination was scheduled to evaluated the service-connected PTSD and a claimed cognitive disorder in October 2008.  

The VA examiner declined to conduct the examination explaining that the Veteran required an evaluation by a neurologist to assess the nature of his cognitive impairment.

In November 2008, the Veteran was afforded a VA examination for his cognitive disorder.  An assessment of his PTSD symptoms was not done at that time.  The examiner found that the current test findings were significantly in excess of what could be attributed to PTSD alone.  

The examiner further opined that the Veteran's cognitive impairment was not secondary to his PTSD.  The examiner instead found that the Veteran's cognitive disorder was related or secondary to TBI due to his significant blast exposures during his combat service in Iraq.

There is evidence showing that the Veteran is currently not employable.  The Veteran had to leave in job in January 2006, and the RO assigned a total rating based on individual unemployability by reason of service-connected disability  beginning in January 2006.  

The Board finds that clarification of the June 2007 VA examination report is required.  See 38 C.F.R. § 4.2 (2010) (stating that where an examination "report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes"); 38 C.F.R. § 19.9(a) (2010) (noting that remand is required "[i]f further evidence, clarification of the evidence, correction of a procedural defect, or any other action is essential for a proper appellate decision").  

VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"). 

Because of the evidence of possible worsening since the last examination, and the need for an opinion as to the Veteran's social impairment, a new examination is needed to determine the severity of the PTSD.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

Prior to affording the Veteran an additional examination, the RO should contact the Veteran and associate with the claims file any outstanding treatment records or other medical evidence referable to his PTSD and claimed cognitive disorder that he may be identified.

In this respect, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); 38 C.F.R. § 3.159(c)(2).

Accordingly, these matters are REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers who have treated him for his PTSD or claimed cognitive disorder since service.  The aid of the Veteran in securing these records, to include providing necessary authorizations, should be enlisted, as needed.  The RO should obtain all VA outpatient and inpatient treatment records.

If the requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.

2.  After associating all outstanding records with the claims folder, the RO should arrange for a VA examination to determine the current severity of the service-connected PTSD.  

The claims folder must be made available to the examiner for review in connection with the examination.  The examiner in this regard should identify all symptoms and functional impairment due to the PTSD.  

The examiner should provide a global assessment of functioning (GAF) score based on the Veteran's service-connected PTSD for the entire appeal period (from June 2005 to present).     

The examiner should indicate whether the PTSD causes total occupational and social impairment due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations; grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation or own name.   

If the VA examiner cannot ascribe particular symptoms such as impaired cognition to the service-connected PTSD, this should be indicated. 

The examiner in this regard should elicit from the Veteran and record a complete history regarding all incidents of blast exposure sustained by him during his service in Iraq.  

Any opinions expressed by the examiner must be accompanied by a complete rationale.  

4.  After completing all indicated development, the RO should readjudicate the Veteran's claims, to include that of service connection for a cognitive disorder, in light of all the evidence of record.  If any benefit sought on appeal remains denied, a fully responsive Supplemental Statement of the Case to include addressing the issue of service connection for a cognitive disorder should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



